DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 9/1/2022 has been entered.  Claims 1-20 are pending in the application.  Claims 19-20 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trock et al. (US 2015/0025499 A1).
Regarding claim 1, Trock discloses a method of detecting an occlusion in a fluid path (see Figs. 1-8, par. [0025]), the method comprising:
	operating, by a control module (motor control module 402) of an infusion device (fluid infusion device 100/400), a driver module (drive system 408) to provide energy to an actuation arrangement (motor 407) to achieve a commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]), wherein the actuation arrangement (motor 407) is coupled to a plunger (plunger 417) configured to deliver fluid via the fluid path (see par. [0033], Fig. 4);
	ceasing, by the control module (motor control module 402), providing of energy to the actuation arrangement (motor 407) after the actuation arrangement (motor 407) achieved the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) (see par. [0057]-[0058] – the monitoring process is stopped and reset between periodic measurement cycles);
	subsequent to the actuation arrangement (motor 407) achieving the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]), obtaining, by the control module (motor control module 402), a measured actuation state (measured rotation in reverse direction – see par. [0058]) of the actuation arrangement (motor 407) via a sensing arrangement (rotor sensing arrangement 410), the measured actuation state (measured rotation in reverse direction – see par. [0058]) being a state of the actuation arrangement (motor 407) in which the actuation arrangement (motor 407) moved in a direction reverse to a direction in which the actuation arrangement (motor 407) moved to achieve the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) (see par. [0058]); and
	detecting, by the control module (motor control module 402), an occlusion condition based on a relationship between the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) and the measured actuation state (measured rotation in reverse direction – see par. [0058]) (see par. [0058] and [0025]).

	Regarding claim 2, Trock discloses the method of claim 1, wherein detecting the occlusion condition comprises detecting the occlusion condition when a difference between the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) and the measured actuation state (measured rotation in reverse direction – see par. [0058]) is greater than an occlusion detection threshold (see par. [0058]).

	Regarding claim 3, Trock discloses the method of claim 1, wherein: operating the driver module (drive system 408) comprises operating the driver module (drive system 408) to provide current flow to the actuation arrangement (motor 407) to achieve the commanded state (commanded/expected rotation in forward direction – see par. [0058]) for a first drive cycle (see par. [0058]); and obtaining the measured actuation state (measured rotation in reverse direction – see par. [0058]) comprises obtaining the measured actuation state (measured rotation in reverse direction – see par. [0058]) prior to operating the driver module (drive system 408) for a subsequent drive cycle (see par. [0058], after monitoring process 700 is complete, monitoring process 700 resets before moving on to the next drive cycle).

	Regarding claim 4, Trock discloses the method of claim 1, wherein: the actuation arrangement (motor 407) comprises a motor (motor 500) having a rotor (rotor 504) coupled to the plunger (plunger 417) (see Figs. 4-5, par. [0038]); the sensing arrangement (rotor sensing arrangement 410) comprises a rotor sensing arrangement (rotor sensing arrangement 410); the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) comprises a commanded rotor position (see par. [0038] and [0058]); and the measured actuation state (measured rotation in reverse direction – see par. [0058]) comprises a measured rotor position (see par. [0038] and [0058]).

Regarding claim 5, Trock discloses the method of claim 1, further comprising: identifying an initial resting actuation state via the sensing arrangement (rotor sensing arrangement 410) prior to providing a reference amount of input power to the actuation arrangement (motor 407) (see par. [0045] and [0047]); and determining the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) based on the initial resting actuation state and the reference amount of input power (see par. [0045] and [0047]), wherein: operating the driver module (drive system 408) comprises operating the driver module (drive system 408) to provide the reference amount of input power to the actuation arrangement (motor 407) (see par. [0045] and [0047]); obtaining the measured actuation state (measured rotation in reverse direction – see par. [0058]) of the actuation arrangement (motor 407) comprises obtaining the measured actuation state (measured rotation in reverse direction – see par. [0058]) resulting from the reference amount of input power (see par. [0045] and [0047]); and detecting the occlusion condition comprises detecting the occlusion condition when a difference between the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) and the measured actuation state (measured rotation in reverse direction – see par. [0058]) is greater than an occlusion detection threshold (see par. [0058]).

	Regarding claim 6, Trock discloses the method of claim 5, wherein: the actuation arrangement (motor 407) comprises a motor (motor 500) having a rotor (rotor 504) coupled to the plunger (plunger 417) (see Figs. 4-5, par. [0038]); the sensing arrangement (rotor sensing arrangement 410) comprises a rotor sensing arrangement (rotor sensing arrangement 410); the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) comprises a commanded rotor position (see par. [0038] and [0058]); and the measured actuation state (measured rotation in reverse direction – see par. [0058]) comprises a measured rotor position (see par. [0038] and [0058]).

Regarding claim 7, Trock discloses the method of claim 1, further comprising determining a measured acceleration parameter (rotation has an acceleration) for a drive cycle based at least in part on the measured actuation state (measured rotation in reverse direction – see par. [0058]), wherein detecting the occlusion condition comprises detecting the occlusion condition based on a difference between the measured acceleration parameter (rotation has an acceleration in the reverse direction) and a reference acceleration parameter (rotation has an acceleration in the forward direction) for achieving the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) and the relationship between the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) and the measured actuation state (measured rotation in reverse direction – see par. [0058]) (see par. [0058]).

Regarding claim 8, Trock discloses the method of claim 7, wherein: the actuation arrangement (motor 407) comprises a motor (motor 500) having a rotor (rotor 504) coupled to the plunger (plunger 417) (see Figs. 4-5, par. [0038]); the sensing arrangement (rotor sensing arrangement 410) comprises a rotor sensing arrangement (rotor sensing arrangement 410); and the measured actuation state (measured rotation in reverse direction – see par. [0058]) comprises a measured rotor position (see par. [0038] and [0058]).

Regarding claim 9, Trock discloses the method of claim 1, the actuation arrangement (motor 407) comprising a motor (motor 500) having a rotor (rotor 504) coupled to the plunger (plunger 417) (see Figs. 4-5, par. [0038]), the method further comprising determining an expected rotor position during operation of the driver module (drive system 408) to provide the energy to the motor (motor 500) to achieve a commanded rotor position (see par. [0058]), wherein: obtaining the measured actuation state (measured rotation in reverse direction – see par. [0058]) comprises obtaining a measured rotor position (see par. [0038] and [0058]) via a rotor sensing arrangement (rotor sensing arrangement 410); and detecting the occlusion condition comprises detecting the occlusion condition when a difference between the expected rotor position and the measured rotor position is greater than an occlusion detection threshold (see par. [0038] and [0058]).

Regarding claim 10, Trock discloses the method of claim 9, wherein determining the expected rotor position comprises determining the expected rotor position based on a commutation state (monitoring process 700 is a commutation state of motor 407/500) for the motor (motor 500) (see par. [0038] and [0058]).

	Regarding claim 11, Trock discloses an infusion device (see Figs. 1-8) comprising: 
	an actuation arrangement (motor 407) coupled to a plunger (plunger 417) to deliver fluid via a fluid path (see par. [0033], Fig. 4);
	a driver module (drive system 408) coupled to the actuation arrangement (motor 407) to selectively provide input power to the actuation arrangement (motor 407) (see par. [0038]);
	a sensing arrangement (rotor sensing arrangement 410) to measure actuation of the actuation arrangement (motor 407) (see par. [0058]); and
	a control module (motor control module 402) coupled to the driver module (drive system 408) and the sensing arrangement (rotor sensing arrangement 410) to operate the drive module (drive system 408) to:
provide the input power to the actuation arrangement (motor 407) to achieve a commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]);
	cease providing of the input power to the actuation arrangement (motor 407) after the actuation arrangement (motor 407) achieved the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) (see par. [0057]-[0058] – the monitoring process is stopped and reset between periodic measurement cycles);
	subsequent to the actuation arrangement (motor 407) achieving the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]), obtain a measured actuation state (measured rotation in reverse direction – see par. [0058]) of the actuation arrangement (motor 407) using the sensing arrangement (rotor sensing arrangement 410), the measured actuation state (measured rotation in reverse direction – see par. [0058]) being a state of the actuation arrangement (motor 407) in which the actuation arrangement (motor 407) moved in a direction reverse to a direction in which the actuation arrangement (motor 407) moved to achieve the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) (see par. [0058]); and
	detect an anomalous condition based on a relationship between the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) and the measured actuation state (measured rotation in reverse direction – see par. [0058]) (see par. [0058] and [0025]).

Regarding claim 12, Trock discloses the infusion device of claim 11, wherein: the actuation arrangement (motor 407) comprises a motor (motor 500) having a rotor (rotor 504) coupled to the plunger (plunger 417) (see Figs. 4-5, par. [0038]); the sensing arrangement (rotor sensing arrangement 410) comprises a rotor sensing arrangement (rotor sensing arrangement 410); the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) comprises a commanded rotor position (see par. [0038] and [0058]); and the measured actuation state (measured rotation in reverse direction – see par. [0058]) comprises a measured rotor position (see par. [0038] and [0058]).

Regarding claim 13, Trock discloses the infusion device of claim 12, wherein the anomalous condition comprises an occlusion condition with respect to the fluid path detected when a difference between the commanded rotor position (see par. [0038] and [0058]) and the measured rotor position (see par. [0038] and [0058]) is greater than an occlusion detection threshold (see par. [0058] and [0025]).

Regarding claim 14, Trock discloses the infusion device of claim 11, wherein the input power is configured to achieve a test amount of actuation (see par. [0045] and [0047]); the control module (motor control module 402) identifies an initial resting actuation state via the sensing arrangement (rotor sensing arrangement 410) prior to operating the drive module (drive system 408) to provide the input power (see par. [0045] and [0047]) and determines the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) based on the initial resting actuation state and the test amount of actuation (see par. [0045], [0047], and [0058]); and the anomalous condition comprises an occlusion condition detected when a difference between the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) and the measured actuation state (measured rotation in reverse direction – see par. [0058]) is greater than an occlusion detection threshold (see par. [0058]).

Regarding claim 15, Trock discloses the infusion device of claim 14, wherein: the actuation arrangement (motor 407) comprises a motor (motor 500) having a rotor (rotor 504) coupled to the plunger (plunger 417) (see Figs. 4-5, par. [0038]); the sensing arrangement (rotor sensing arrangement 410) comprises a rotor sensing arrangement (rotor sensing arrangement 410); the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) comprises an expected rotor position (see par. [0038] and [0058]); and the measured actuation state (measured rotation in reverse direction – see par. [0058]) comprises a measured rotor position (see par. [0038] and [0058]).

Regarding claim 16, Trock discloses the infusion device of claim 11, wherein the control module (motor control module 402) determines a measured acceleration parameter (rotation has an acceleration) for a drive cycle based at least in part on the measured actuation state (measured rotation in reverse direction – see par. [0058]), identifies a reference acceleration parameter (rotation has an acceleration in the forward direction) for achieving the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) for the drive cycle, and detects the anomalous condition based on a difference between the measured acceleration parameter (rotation has an acceleration in the reverse direction) and the reference acceleration parameter (rotation has an acceleration in the forward direction) and the relationship between the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) and the measured actuation state (measured rotation in reverse direction – see par. [0058]) (see par. [0058]).

Regarding claim 17, Trock discloses the infusion device of claim 16, wherein: the actuation arrangement (motor 407) comprises a motor (motor 500) having a rotor (rotor 504) coupled to the plunger (plunger 417) (see Figs. 4-5, par. [0038]); the sensing arrangement (rotor sensing arrangement 410) comprises a rotor sensing arrangement (rotor sensing arrangement 410); the measured actuation state (measured rotation in reverse direction – see par. [0058]) comprises a measured rotor position (see par. [0038] and [0058]); and the anomalous condition comprises an occlusion condition with respect to the flow path (see par. [0025] and [0058]).

Regarding claim 18, Trock discloses the infusion device of claim 11, wherein: the actuation arrangement (motor 407) comprises a motor (motor 500) having a rotor (rotor 504) coupled to the plunger (plunger 417) (see Figs. 4-5, par. [0038]); the sensing arrangement (rotor sensing arrangement 410) comprises a rotor sensing arrangement (rotor sensing arrangement 410); the measured actuation state (measured rotation in reverse direction – see par. [0058]) comprises a measured rotor position (see par. [0038] and [0058]); the commanded actuation state (commanded/expected rotation in forward direction – see par. [0058]) comprises a commanded rotor position (see par. [0038] and [0058]); and the control module (motor control module 402) determines an expected rotor position based on a commutation state (monitoring process 700 is a commutation state of motor 407/500) for the motor (motor 500) during operation of the driver module (drive system 208) to achieve the commanded rotor position (see par. [0038] and [0058]) and detects an occlusion condition with respect to the fluid path when a difference between the expected rotor position (see par. [0038] and [0058]) and the measured rotor position (see par. [0038] and [0058]) is greater than an occlusion detection threshold (see par. [0058] and [0025]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783